Title: Enclosure: From James Madison, 2 December 1803
From: Madison, James
To: Jefferson, Thomas


                  
                     Sir,
                     Department of State, December 2, 1803.
                  
                  Agreeably to a Resolution of the Senate, passed on the 22d of last month, requesting the President of the United States to cause to be laid before them such information as may have been received, relative to the violation of the flag of the United States, or to the Impressment of any seamen in the service of the United States, by the Agents of any foreign Nation, I do myself the Honor to transmit to you the enclosed abstract of Impressments of persons belonging to American vessels, which, with the annexed extracts from the letters of some of our Agents abroad, comprises all the information on the subject that has been received by this Department since the report to Congress, at its last session, relative to Seamen. To the first mentioned Document I have added a summary, shewing the number of Citizens of the United States impressed, and distinguishing those who had protections as Citizens; those who are stated to be Natives of the British Dominions, and not stated to be naturalized as Citizens; and those of all other Countries, who are equally not stated to have been naturalized in the United States.
                  Another source of injury to our neutral navigation has taken place in the blockade of Guadeloupe and Martinique, as notified in the annexed letter from Mr Barclay, Consul General of His Britannic Majesty for the Eastern States. 
                  Beside the above, I have received no official information of any material violations of our flag during the present European war, except in the recent aggressions of the Emperor of Morocco. 
                  With very High Respect, I have the Honor to be, sir, Your mo: Obedt servant,
                  
                     James Madison
                  
               